Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

This Office-Action acknowledges the Amendment filed on 7/20/2022 and is a response to said Amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, and 16-17, are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US 20160247361 (Meyer) in view of Halvorson, US 20190206191 (Halvorson)
Regarding Claim 1, 18. Meyer discloses a system comprising:
one or more displays (Fig 1, Abstract, para 96),
one or more processors (para 96, 181), 
one or more memory devices (para 176), andnon-transitory computer-readable medium storing computer-executable instructions which, when executed by at least one processor, cause the at least one processor to: 
randomly trigger, using a random number generator (para 96, 132. The processor for implementing game play as well as the random trigger is interpreted as a random number generator), an add-substitution symbol feature in a game instance with an initial reel area (para 108-109, 113-114. The appearance of three showgirl scatter symbols is interpreted as a trigger condition which would result in an expanded reel section being revealed.); 
randomly determine, output from the random number generator and triggering the add-substitution symbol feature (para 108-109, 113-114. The appearance of three showgirl scatter symbols is interpreted as a trigger condition.), an expanded reel size for a plurality of reels to be displayed in an expanded reel area, wherein the expanded reel area is larger than the initial reel area (Fig 4. para 109-110, 114-115, 123-124. The figures depict how the initial reel area, upon triggering the appearance of the “Showgirls” symbols results in the initial reel being expanded above.).
randomly determine, based on the output from the random number generator and triggering of the add- substitution symbol feature, that a substitution symbol is to be added to a symbol window position associated with a first reel of the plurality of reels (Fig 4, para 110, 113-114. Special symbols can be added as a result of the triggering of the add-substitution symbol feature.).
Meyer failed to disclose randomly determine, based on the output from the random number generator, that the substitution symbol is a credit-substitution symbol associated with a specified credit value; determine that the credit-substitution symbol is part of a payline, wherein the credit- substitution symbol substitutes as a different symbol type when forming the payline; perform a first payout for the payline that pays out a payline award; and perform a second payout for the payline that pays out an amount that includes the specified credit value [[of]] associated with the credit-substitution symbol.
	However, Halvorson discloses of a reel-based wagering game (Fig 4A-5B, Abstract) that teaches randomly determine, based on the output from the random number generator (para 97), that the substitution symbol is a credit-substitution symbol associated with a specified credit value (para 37, 39, 189. The system randomly generates outcomes that can result in a winning combination that can be paid out as a first amount. The system also provides symbol enhancement to the winning combination for enhancing the first amount as a second amount. The enhancement can be that of additional credits, being via a multiplier or as a credit quantity. In other words, since an enhancement is based upon an enhancement symbol, one of which can be additional credits, this can be interpreted as a credit-substitution symbol that is associated with a specified credit value. It should be noted that “a specified credit value” can be interpreted as a multiplier since it represents a value, such as 2x, 3x, etc. that is applied to credits while the enhancement symbols can also be based upon a credit quantity.); 
determine that the credit-substitution symbol is part of a payline, wherein the credit- substitution symbol substitutes as a different symbol type when forming the payline (Fig 8c, para 18, 37, 197, 212, 214, 216. A wild symbol is interpreted as a credit-substitution symbol that substitutes as a different symbol type when forming a payline. The figure also depicts how a wild symbol can be implemented when determining a winning outcome for a payline.); 
perform a first payout for the payline that pays out a payline award (para 37); and 
perform a second payout for the payline that pays out an amount that includes the specified credit value associated with the credit-substitution symbol (para 37, 39, 189, 197. An enhancement is made, such multiplying a credit amount or adding a certain credit quantity to the first amount to determine the second amount. This is interpreted as performing a second payout for the payline that pays out an amount that includes the specified credit value associated with the credit-substitution symbol) because it can enhance the award based on one or more of the symbols displayed (Abstract) as well as provide additional and better awards (para 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Halvorson’s teachings with Meyer because it can enhance the award based on one or more of the symbols displayed as well as provide additional and better awards as taught by Halvorson.

Regarding Claim 2. 
Meyer and Halvorson disclose the non-transitory computer-readable medium of claim 1. Halvorson further discloses storing additional computer-executable instruction which, when executed by the at least one processor, further case the at least one processor to randomly determine, using output from the random number generator (para 97), the symbol window position associated with the first reel and to which the substitution is to be added (para 37, 39, 189. The substitution symbols which can be wild symbols that can be being assigned credit values to certain positions on the reel-based array is interpreted as teaching the claimed limitation.).  

Regarding Claim 11. 
Meyer and Halvorson disclose the non-transitory computer-readable medium of claim 1. Meyer further discloses further storing additional computer-executable instruction which, when executed by the at least one processor, 
further cause the at least one processor to randomly determine, based on output from the random number generator and the triggering of the add-substitution symbol feature (Fig 3-4. A player can trigger a second “Showgirls” to appear which would result in an additional add-substitution symbol feature, which results in more expanded reels.), that a symbol window position associated with a second reel of the plurality of reels will have a second substitution symbol added thereto that has a different substitution symbol type than a credit- substitution symbol type (para 101, 142. Wild symbols can appear).  
	To further elaborate, Meyer provides an add-substitution feature in which, upon triggering the appearance of a “Showgirls” symbol, the initial reels in which the “Showgirls” appear can be expanded. When combined with Halvorson, the expanded feature is interpreted as providing credit-symbol types that provide credit values to players upon winning symbol combination. Meyer further discloses wherein a second add-substitution feature, upon triggering the appearance of a second or more “Showgirls” symbol, which would result in the already once-expanded reel, to provide even more expansions. Fig 4-6 shows how, depending on how many “Showgirls” symbols appear, the corresponding reels would expand. Since Meyer also teaches that the expanded reels can be represented as “wild” symbols, this is interpreted as a different substitution type than the credit substitution type as taught by Halvorson.

Regarding Claim 12. 
Meyer and Halvorson disclose the non-transitory computer-readable medium of claim 11. Meyer further discloses wherein the different substitution symbol type is a plain-substitution symbol type (para 101. A wild symbol is interpreted as a plain-substitution symbol type.).   

Regarding Claim 16. 
Meyer and Halvorson disclose the non-transitory computer-readable medium of claim 1. Meyer further discloses further storing additional computer-executable instruction which, when executed by the at least one processor, further discloses wherein the instructions further cause the at least one processor to execute the add-substitution symbol feature within a single game instance (para 108. After a spin, the system determines if there is a trigger event, such as the appearance of at least three “Showgirls” scatter symbols. In the scenario where all three trigger symbols appear in a single spin, this is interpreted as the add-substitution symbol feature occurring within a single game instance).  

Regarding Claim 17. 
Meyer and Halvorson disclose the non-transitory computer-readable medium of claim 1. Meyer further discloses further storing additional computer-executable instruction which, when executed by the at least one processor, further discloses wherein the instructions further cause the at least one processor to execute the add-substitution symbol feature over a plurality of game instances (para 108, 111, 139-140, 158. The system allows for player to be awarded free spins wherein players can play the add-substitution symbol feature of the game a plurality of times.)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Meyer, US 20160247361 (Meyer) and Halvorson, US 2019020619 (Halvorson), as applied to claim 2 above, and in further view of Little, US 20150363999 (Little)
Regarding Claim 3. 
Meyer and Halvorson disclose the non-transitory computer-readable medium of claim 2. Halvorson further discloses further storing additional computer-executable instruction which, when executed by the at least one processor, further cause the at least one processor to randomly determine, using output from the random number generator, that a second credit-substitution symbol is to be added at a second symbol window position associated with the first reel, ((para 37, 39, 189. The credit value symbols being randomly assigned random credit values to certain positions on the reel-based array as well as in a different position on the same reel is interpreted as teaching the claimed limitation.).  
	The combination of Meyer and Halvorson failed to disclose
wherein the credit-substitution symbol and the second credit-substitution symbol are added based on separate random number generator outcomes
	However, Little teaches that when it comes to presenting a reel-based wagering game, a random number generator is used for selecting symbols for all positions (para 59) because it can create newer and better bonuses and features to attract players to those games that possess such and to cause the player to want to continue playing the game for extended periods of time (para 5).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Little’s teachings with Meyer and Halvorson because it can create newer and better bonuses and features to attract players to those games that possess such and to cause the player to want to continue playing the game for extended periods of time as taught by Little.

Regarding Claim 4. 
Meyer and Halvorson and Little disclose the non-transitory computer-readable medium of claim 3. Halvorson and Little further discloses wherein the symbol window position is located in a portion the expanded portion of the expanded reel area that does not include the initial reel area and the second symbol window position is located in the initial reel area (Meyer: Fig 4. para 109-110, 114-115; Halvorson: para 37, 97, 189; Little: para 59. In this case, since the combination of Meyer and Halvorson and Little teach that a credit-substitution symbol can appear, based on output of a random number generator, at random locations, as taught by Havlorson and Little, this means that said symbol can appear in one of the expanded reels of Meyer’s invention, which does not include the initial reel area, and a second window position that is located in the initial reel area, such as another symbol position somewhere within the initial reel array.).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
Meyer, US 20160247361 (Meyer) and Halvorson, US 2019020619 (Halvorson) and of Little, US 20150363999 (Little), as applied to claim 3 above, and in further view of Lamb, US 20190139371 (Lamb)
Regarding Claim 5. 
Meyer and Halvorson and Little disclose the non-transitory computer-
readable medium of claim 3, but failed to disclose further storing additional computer-executable instruction which, when executed by the at least one processor, further cause wherein the instructions further cause the at least one processor to indirectly determine the number of credit-substitution symbols added to symbol window positions associated with the first reel based, at least in part, on counting the credit-substitution symbol and the second credit- substitution symbol.  
	However, Lamb discloses of a reel-based wagering system (Fig 1, Abstract) that teaches the implementation of symbols in which a counter is used for keeping track of designated symbols (para 7-8, 10, 82, 63) because it can facilitate new and interesting gaming experiences (para 5).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lamb’s teachings with Meyer and Halvorson and Little because it can facilitate new and interesting gaming experiences as taught by Lamb.
	To further elaborate, Lamb is interpreted as teaching that symbols being used for a reel-based wagering system are kept track via a counter. Furthermore, Halvorson teaches that symbols being implemented to reel strips can be credit-substitution symbols such as wild symbol. Therefore, Lamb’s symbol-tracking teachings, when applied to the Halvorson’ credit-substitution symbol teachings of Meyer and Halvorson and Little, is interpreted as teaching indirectly determining the number of credit-substitution symbols added to symbol window positions associated with the first reel based, at least in part, on counting the credit-substitution symbol and the second credit- substitution symbol  because whatever credit-substitution symbols are added, be it a first credit- substitution symbol of one quantity (Halvorson: para 189) or a second credit- substitution symbol of a different quantity (Halvorson para 189), would be counted as taught by Lamb.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Meyer, US 20160247361 (Meyer) and Halvorson, US 2019020619 (Halvorson), as applied to claim 2 above, and in further view of Schultz, US 20060189380 (Schultz)
Regarding Claim 9. 
Meyer and Halvorson disclose the non-transitory computer-readable medium of claim 2, but failed to disclose further storing additional computer-executable instructions which, when executed by the at least one processor, cause the at least one processor to: generate, based on output from the random number generator, a random-based game outcome, wherein a portion of the random-based game outcome is mapped to the first reel; and 76DOCKET: ARISP050BUS/P06308USU1
replace a symbol mapped to the symbol window position based on the random-based game outcome with the credit-substitution symbol.  
However, Schultz discloses of a wagering game that teaches that teaches the use of a random number generator for generating random outcomes of a wagering game (para 26) in which symbols and positions are mapped based upon such outcomes (Abstract, para 34, 54) because it can provide improved gaming enhancements that will attract frequent play through enhanced entertainment value to the player (para 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Schultz’s teachings with Meyer and Halvorson because it can provide improved gaming enhancements that will attract frequent play through enhanced entertainment value to the player as taught by Schultz.
To further elaborate, because Schultz teaches that symbols and their respective positions can be mapped based on the randomly determined outcomes, this is interpreted as teaching the limitation of generating, based on output from the random number generator, a random-based game outcome, wherein a portion of the random based-game outcome is mapped to the first reel. Furthermore, because Halvorson teaches that symbols on a reel can be replaced with credit-substitution symbols (Halvorson: para 37, 39, 189), this means that when combined with Schultz, it would teach 76DOCKET: ARISP050BUS/P06308USU1
replace a symbol mapped to the symbol window position based on the random based game outcome with the credit-substitution symbol (ie: the symbol replacement teachings of Halvorson would be mapped to the proper symbol positions that would be mapped out based on a randomly determined outcome as taught by Schultz.).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 
Meyer, US 20160247361 (Meyer) and Halvorson, US 2019020619 (Halvorson), as applied to claim 2 above, and in further view of Schultz, US 20060189380 (Schultz) and Berman, US 20180061176 (Berman)
Regarding Claim 10. 
Meyer and Halvorson disclose the non-transitory computer-readable medium of claim 2 but failed to disclose further storing additional computer-executable instructions which, when executed by the at least one processor, further cause the at least one processor to: generate, based on output from the random number generator, a random-based game outcome, wherein the random-based game outcome is mapped to the first reel and a plurality of other reels.
However, Schultz discloses of a wagering game that teaches that teaches the use of a random number generator for generating random outcomes of a wagering game (para 26) in which symbols and positions are mapped based upon such outcomes (Abstract, para 34, 54) because it can provide improved gaming enhancements that will attract frequent play through enhanced entertainment value to the player (para 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Schultz’s teachings with Meyer and Halvorson because it can provide improved gaming enhancements that will attract frequent play through enhanced entertainment value to the player as taught by Schultz.
To further elaborate, because Schultz teaches that because symbols and their respective positions can be mapped based on the randomly determined outcomes, this is interpreted as teaching the limitation of generating, based on output from the random number generator, a random based-game outcome, wherein a portion of the random-based game outcome is mapped to the first reel. 
The combination of Meyer and Halvorson and Schultz failed to teach combining a symbol attribute of a symbol mapped to the symbol window position associate with the first reel and to which the substitution is to be added with a symbol attribute of the credit-substitution symbol.  
However, Berman teaches of a wagering game (Abstract) that uses a random number generator for implementation of the wagering game (para 50) that teaches combining a symbol attribute of a symbol with a symbol attribute of a credit-substitution symbol (Fig 4a-c, para 32, 41.) because it can help enhance the game play on the gaming device (para 23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Schultz’s teachings with Meyer and Halvorson and Schultz because it can help enhance the game play on the gaming device as taught by Berman.
To further on the Examiner’s interpretation, Berman is interpreted as teaching of a symbol that can have a value associated with it because, similar to Halvorson, it provides a value that is taken into consideration when it comes to the payout to a player for a winning outcome. Furthermore, Berman is interpreted teaching combining a symbol attribute in the form of a wild symbol (ie: a symbol that is a wild symbol has the attributed of being able to be substituted as a different symbol) in which the wild symbol can be combined with the value symbol (ie: multiplier) to form a new combined attribute symbol (Fig 4a-c. The figure depicts a combined symbol that represents a new value and wild).
Furthermore, because Schultz teaches that symbol positions can be mapped out, Schultz’s teachings when combined along with the combined symbol of Berman is interpreted as teaching the limitation of combining a symbol attribute of a symbol mapped to the symbol window associated with the first reel and to which the substitution is to be added with a symbol attribute of the credit-substitution symbol.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over 
Meyer, US 20160247361 (Meyer) and Halvorson, US 2019020619 (Halvorson), as applied to claim 1 above, and in further view of Fong, US 20170011582 (Fong) and Okada et al., US 20110124405 (Okada)
Regarding Claim 13. 
Meyer and Halvorson disclose the non-transitory computer-readable medium of claim 1, wherein the instructions to randomly determine the expanded reel size and randomly determine that the symbol window position associated with the first reel will receive the substitution symbol (Meyer: Fig 4. para 109-110, 114-115, 123-124). 
The combination failed to disclose instructions that further cause the at least one processor to: map, using a first lookup table, a random number generator (RNG) outcome to the expanded reel size.
	However, Fong discloses a gaming machine (Abstract) that employs the implementation of a random number generator (para 11) teaches that reel strips can be expanded upon based upon random outcomes (para 11-13, 49) wherein the determination on whether or not the strips are to be expanded is based upon a table lookup (para 79-80, 84, 92) because it allows the implementation of games where the make-up of the reel strips is different from game to game and stacks of different symbols can be added to the reel strips (para 49).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Fong’s teachings with Meyer and Halvorson because it allows the implementation of games where the make-up of the reel strips is different from game to game and stacks of different symbols can be added to the reel strips as taught by Fong.
	The combination of Fong’s teachings is interpreted as teaching mapping, using a first lookup table, a random number generator (RNG) outcome to the expanded reel size because, based upon a weighted table for determining if a reel and if its size is to be expanded, the random outcome, and the corresponding symbols that would trigger as a result of that random outcome would need to be mapped in order to product an outcome that would result in the expansion of one or more reels. 
Meyer and Halvorson and Fong failed to disclose mapping, using a second lookup table, an RNG outcome to a determination that a symbol window position is associated with the first reel will receive the substitution symbol.  
However, Okada discloses of a gaming system (para 11-12) that teaches of a table lookup for determining the appearance of a substitution symbol such as a wild symbol via a random number (para 633) that can be determined based upon a random number generator (para 715, 1260) because it is capable of preventing an adverse effect when presenting a gaming system capable of allowing a player to continuously play the game without feeling inconvenience although all basic currencies on hand are spent and performing a payout related to a progressive jackpot (para 12).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Fong’s teachings with Meyer and Halvorson and Fong because it is capable of preventing an adverse effect when presenting a gaming system capable of allowing a player to continuously play the game without feeling inconvenience although all basic currencies on hand are spent and performing a payout related to a progressive jackpot as taught by Okada.
To further elaborate on the Examiner’s interpretation, because Okada teaches that a random determination is made for determining the appearance of a substitution symbol such as a wild symbol, by combining Okada’s wild symbol look up table with Fong’s reel-expansion lookup table, a mapping of the randomly generated outcome would need to be mapped so that, in the scenario where the table lookup for a wild symbol results in its appearance, the outcome of a reel spin would result in the appearance of a substitution symbol accordingly. Therefore, the combination of Fong and Okada, when combined with Meyer and Halvorson, is interpreted as teaching the limitation of mapping, using a second lookup table, an RNG outcome to a determination that a symbol window position is associated with the first reel will receive the substitution symbol.  

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Meyer, US 20160247361 (Meyer) and Halvorson, US 2019020619 (Halvorson), as applied to the claim above, and in further view of Fong, US 20170011582 (Fong)
Regarding Claim 14. 
Meyer and Halvorson disclose the non-transitory computer-readable medium of claim 1, but failed to disclose wherein the instructions to randomly determine the expanded reel size and randomly determine that the symbol window position associated with the first reel will receive the substitution symbol include instructions that, when executed by the at least one processor, further cause the at least one processor to map, using a lookup table, an RNG outcome to both a table entry that defines the expanded reel size and a determination that the first reel will receive the substitution symbol.  
	However, Fong discloses a gaming machine (Abstract) that employs the implementation of a random number generator (para 11) teaches that reel strips can be expanded upon based upon random outcomes (para 11-13, 49) wherein the determination on whether or not the strips are to be expanded is based upon a table lookup (para 79-80, 84, 92) as well as determining the size of the expanded reel strip based on a table as well (para 91) because it allows the implementation of games where the make-up of the reel strips is different from game to game and stacks of different symbols can be added to the reel strips (para 49).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Fong’s teachings with Meyer and Halvorson because it allows the implementation of games where the make-up of the reel strips is different from game to game and stacks of different symbols can be added to the reel strips as taught by Fong.
	To further elaborate, the combination of Fong, when incorporated with Meyer and Halvorson is interpreted as teaching the limitations of randomly determine the expanded reel size and randomly determine that the symbol window position associated with the first reel will receive the substitution symbol include instructions that, when executed by the at least one processor, further cause the at least one processor to map, using a lookup table, an RNG outcome to both a table entry that defines the expanded reel size and a determination that the first reel will receive the substitution symbol.  In this case, since Fong teaches that table lookups are used for determining whether or not a reel is to be expanded, this means that in instances where an expansion of a reel is determined, then the random outcome of the spinning of reels would need to be mapped so that the outcome would result in reels being expanded. Furthermore, since tables are implemented for determining the size of the expansion of the reel, the outcome that would dictate what size of the expansion would also need to be mapped to so that the size of the expansion of the reel would coincide with the results of an outcome.

Regarding Claim 15. 
Meyer and Halvorson and Fong disclose the non-transitory computer-readable medium of claim 14. Meyer and Fong further disclose wherein the lookup table is configured to account for a designated minimum number of symbol window positions that will have at least one substitution symbol added to the reels (Meyer: Fig 6. Fong: para 79-80, 84, 92)
	To further elaborate on the Examiner interpretation, Meyer teaches that each reel would have, at minimum, at least one substitution symbol (ie: “Showgirls” symbols) that would result in the expansion of corresponding reels. Fong teaches that the expansion of reels is based upon a table lookup. Therefore, the combination of Fong’s teachings with Meyer is interpreted as teaching a lookup table configured to account for a designated minimum number of symbol window positions that will have at least one substitution symbol added thereto. In this case, as depicted in Figure 6 of Meyer, a minimum of 5 reels will have at least one “Showgirl” symbol. This means that if the table lookup of Fong determines that at least three reels are to be expanded (eg: Fig 4 of Meyer), then a minimum of three reels would need a minimum of one substitution symbol each for such a result to occur.

Allowable Subject Matter
Claims 6-8, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 11-12, 16, 19-20 have been considered but are moot because the new ground of rejection does not rely the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715